Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #2014/0090147 to Tyler (Tyler). Tyler discloses:
With Respect to Claim 1 
An apparatus comprising: an article of clothing (10) configured to be worn by a user, the article of clothing having an interior portion (noting 34) and an exterior visible portion when worn (see e.g. FIG. 1a and description such as [0033]); and a pouch (22) provided in the interior portion of the article of clothing, wherein the pouch is not visible when the article is worn (FIG. 1a, noting the view of the pouch will be blocked by the user), and the entire article of clothing can be provided inside the pouch ([0033]).  
With Respect to Claim 2  
The apparatus of claim 1, wherein the pouch is integrated or sewn into the interior portion of the article of clothing (noting permanent connection along the horizontal seam, [0035] which indicates that it is integrated).  
With Respect to Claim 5  
The apparatus of claim 1, wherein the article of clothing comprises one of an athletic shirt, a short-sleeve shirt, a long-sleeve shirt, a jacket, an adult nightshirt, a children's night gown, a cover up, a sarong and a sarong cover up ([0034] discloses a jacket or any other type of garment).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #2008/0115251 to Puckey (Puckey), either alone or further in view of U.S. Patent #2014/0090147 to Tyler (Tyler). 
With Respect to Claim 1  
An apparatus comprising: an article of clothing (2) configured to be worn by a user, the article of clothing having an interior portion and an exterior visible portion when worn (see e.g. [0010]); and a pouch (20) provided in the interior portion of the article of clothing, wherein the pouch is not visible when the article is worn, and the entire article of clothing can be provided inside the pouch ([0042]).  
Alternately, although Examiner maintains that the pocket (20) formed from the attached panel is a pouch to the extent claimed, Tyler discloses forming a similar pouch for storage of a garment using two panels that form a pouch separate from the garment which is attached to the garment ([0008], [0011]).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tyler, to form the pocket of Puckey using two panels forming a separate pocket, in order to provide a pocket/pouch with two separate walls rather than using part of the garment material as one side of the pocket/pouch so as to provide added protection to the garment, and/or as a mere substitution of one art known pocket/pouch structure for another.
With Respect to Claim 2  
The apparatus of claim 1, wherein the pouch is integrated or sewn into the interior portion of the article of clothing ([0013] discloses it as an integral part of the garment).  
With Respect to Claim 3  
The apparatus of claim 1, wherein the pouch is detachable from the interior portion of the article of clothing ([0013] discloses that it may be removable).  
With Respect to Claim 5  
The apparatus of claim 1, wherein the article of clothing comprises one of an athletic shirt, a short-sleeve shirt, a long-sleeve shirt, a jacket, an adult nightshirt, a children's night gown, a cover up, a sarong and a sarong cover up (the garment structure shown is a jacket; alternately Tyler discloses a jacket or any other garment for a similar structure/purpose, which renders obvious using a jacket as the garment).  
Claim 4 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #2008/0115251 to Puckey (Puckey), either alone or further in view of U.S. Patent #2014/0090147 to Tyler (Tyler) as applied to claim 4 above, and further in view of official notice or U.S. Patent #9,022,269 to Woodcock (Woodcock). 
With Respect to Claim 4 
The apparatus of claim 3, and that the pouch/pocket is removable, but does not specify any particular attachment mechanism and so does not disclose further comprising a zipper configured to release the pouch from the interior portion of the article of clothing making the pouch detachable.  
	However, Examiner takes official notice or Woodcock discloses that a zipper is a removable fastener known in the art used to attach objects to garments and/or removably attach pockets/pouches to other structures, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a zipper to removably attach the pouch/pocket of the combination for the art known benefits of zippers and/or as a mere selection of an art appropriate fastener to use.
Claim 3 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #2014/0090147 to Tyler (Tyler) as applied to claim 1 above, either alone or further in view of U.S. Patent #2008/0115251 to Puckey (Puckey).
With Respect to Claim 3  
The apparatus of claim 1, but does not disclose wherein the pouch is detachable from the interior portion of the article of clothing.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the permanent/integral formation of Tyler with a removable connection, in order to allow for separation of the pouch/pocket from the garment for repair/replacement/cleaning and/or the other art known benefits of removability, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, Puckey disclose that a removable pouch/pocket is a substitute for an integrally formed pouch/pocket ([0013]), which provides additional evidence of the obviousness and/or sufficient motivation to make this modification.
Claim 4 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #2014/0090147 to Tyler (Tyler), either alone or further in view of U.S. Patent #2008/0115251 to Puckey (Puckey) as applied to claim 3 above, and further in view of official notice or U.S. Patent #9,022,269 to Woodcock (Woodcock). 
With Respect to Claim 4 
The apparatus of claim 3, and that the pouch/pocket is removable, but does not specify any particular attachment mechanism and so does not disclose further comprising a zipper configured to release the pouch from the interior portion of the article of clothing making the pouch detachable.  
	However, Examiner takes official notice or Woodcock discloses that a zipper is a removable fastener known in the art used to attach objects to garments and/or removably attach pockets/pouches to other structures, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a zipper to removably attach the pouch/pocket of the combination for the art known benefits of zippers and/or as a mere selection of an art appropriate fastener to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734